7/7/2021                                                       Franchise Search Results
              Case 3:21-cv-01542-S-BK Document 6-1 Filed 07/09/21                         Page 1 of 1 PageID 61




                                              Franchise Tax Account Status
                                                      As of: 07/07/2021 12:47:50



   This page is valid for most business transactions but is not sufficient for filings with the Secretary of State



                                             VALERIA FINE JEWELRY LLC
                      Texas Taxpayer Number 32059723927
                                  Mailing Address 4834 VICKSBURG ST DALLAS, TX 75207-5212
           o Right to Transact Business in                ACTIVE
                                                  Texas
                              State of Formation TX
            Effective SOS Registration Date 02/26/2016
                      Texas SOS File Number 0802401141
                      Registered Agent Name LUCAS HORTON
           Registered Office Street Address 4834 VICKSBURG DALLAS, TX 75207




https://mycpa.cpa.state.tx.us/coa/coaSearchBtn#                                                                      1/1
